UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. September 30, 2013 (Unaudited) Common Stocks99.7% Shares Value ($) Automobiles & Components1.2% Thor Industries 51,900 Banks5.4% BB&T 84,400 2,848,500 Comerica 129,150 5,076,887 KeyCorp 387,600 4,418,640 Regions Financial 136,400 1,263,064 Capital Goods7.1% 3M 17,650 2,107,586 Donaldson 50,750 1,935,097 Fluor 42,000 2,980,320 General Electric 78,700 1,880,143 Ingersoll-Rand 22,250 1,444,915 Parker Hannifin 42,250 4,593,420 Snap-on 28,900 2,875,550 Commercial & Professional Services1.5% Tyco International 109,400 Consumer Durables & Apparel.8% Hasbro 45,700 Consumer Services1.8% Marriott International, Cl. A 107,900 Diversified Financials4.7% American Express 63,200 4,772,864 Discover Financial Services 24,000 1,212,960 State Street 18,700 1,229,525 T. Rowe Price Group 31,850 2,290,971 Waddell & Reed Financial, Cl. A 48,600 2,501,928 Energy9.9% Bristow Group 24,100 1,753,516 ConocoPhillips 70,950 4,931,734 Denbury Resources 192,200 a 3,538,402 Devon Energy 46,250 2,671,400 EnCana 64,300 1,114,319 Hess 38,900 3,008,526 Marathon Petroleum 33,550 2,157,936 Noble Energy 19,200 1,286,592 Phillips 66 20,950 1,211,329 Spectra Energy 97,550 3,339,136 Food & Staples Retailing2.6% Costco Wholesale 5,800 667,696 Kroger 47,750 1,926,235 Whole Foods Market 67,300 3,937,050 Food, Beverage & Tobacco3.7% Coca-Cola Enterprises 81,650 3,283,146 Hershey 43,900 4,060,750 PepsiCo 25,250 2,007,375 Health Care Equipment & Services4.8% AmerisourceBergen 48,200 2,945,020 Becton Dickinson & Co. 27,775 2,778,056 Edwards Lifesciences 36,900 a 2,569,347 Laboratory Corp. of America Holdings 12,900 a 1,278,906 Patterson 61,350 2,466,270 Household & Personal Products.9% Clorox 15,250 1,246,230 Procter & Gamble 12,475 942,985 Insurance1.5% Aflac 28,400 1,760,516 Marsh & McLennan 46,900 2,042,495 Materials3.4% Alcoa 126,300 1,025,556 Avery Dennison 28,900 1,257,728 Ball 82,850 3,718,308 International Flavors & Fragrances 15,600 1,283,880 Sigma-Aldrich 14,950 1,275,235 Media3.6% Discovery Communications, Cl. A 49,350 a 4,166,127 Scripps Networks Interactive, Cl.
